IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
GEORGE RAY,

              Petitioner,

v.                                                         Case No. 5D17-0187

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed February 10, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Leon B. Cheek, III, Assistant Regional
Counsel, Office of Regional Criminal
Conflict & Civil Regional Counsel, 5th
District, Casselberry, for Petitioner.

No appearance for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the November 23, 2016

judgment and sentence in Case No. 2016-CF-1654-B, in the Circuit Court in and for

Seminole County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


COHEN, C.J., and BERGER, J., and JACOBUS, B.W., Senior Judge, concur.